Mr. Justice Turner
stated the case and delivered the opinion of the court.
The practice of suing in courts of justice for the use of others, has long prevailed in this and other states, and the courts of common law have decided that, they will protect the interests of equitable assignees. In this case, the defendants below had full notice, by the original writ and declaration, that the suit was brought against them for the use of J. F. Alexander, and they suffered judgment to,' go by default. Good faith required, therefore, that they should pay and satisfy Alexander, and not the Mississippi & Alabama Rail Road Company. The act of the sheriff in receiving Brandon Bank notes, under a mistaken belief, that the Brandon Bank was the real plaintiff, cannot prejudice the rights of Alexander; and the gheriff, having ascertained his mistake, made a special return of the facts to the court, and that the fieri facias was not satisfied. The sheriff’s receipt does not alter the case.. These matters, and all such, which transpire' in vacation, are subject to the action of the court, on the return of the process; and it is in the power of the court, and it is their duty to hear evidence, and to do as the judge did on the present occasion.
The judgment of the court below is affirmed.